Citation Nr: 1031616	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  03-18 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for right knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for left knee 
patellofemoral syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the 
U.S. Army Reserves from June 1988 to October 1988, from June 1989 
to July 1989, from June 1993 to March 1994, and from April 1996 
to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) 
and Board remands.  

In May 2006, the Board denied entitlement to the above-captioned 
issues on appeal.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  By 
an August 2008 Memorandum Decision and September 2008 Order of 
Judgment, the Court vacated the Board's May 2006 decision with 
regard to the above-captioned issues, and remanded the issues to 
the Board for additional reasons and bases in compliance with the 
Memorandum Decision.

In December 2008, a letter was sent to the Veteran and her 
attorney in which they were given 90 days from the date of the 
letter to submit additional argument or evidence in support of 
her appeal prior to the Board's readjudication.  In January 2009, 
the Veteran's representative submitted additional argument to the 
Board.  


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's right 
knee disability is manifested by flexion to 34 degrees, 60 
degrees, 65 degrees, 90 degrees, and 110 degrees with subjective 
reports of pain; extension limited to 0 degrees with subjective 
reports of pain; and instability and subluxation.

2.  The medical evidence of record shows that the Veteran's left 
knee disability is manifested by flexion to 30 degrees, 45 
degrees, 65 degrees, 90 degrees, and 120 degrees with subjective 
reports of pain; extension to 0 degrees with subjective reports 
of pain; and instability and subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 percent 
for right knee patellofemoral syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260 (2009).

2.  The criteria for an increased rating of 20 percent, but no 
more, for left knee patellofemoral syndrome have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5260 (2009).

3.  The criteria for a separate evaluation of 20 percent, but no 
more, for instability of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

4.  The criteria for a separate evaluation of 20 percent, but no 
more, for instability of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Upon 
receipt of a substantially complete application for benefits, VA 
must notify the Veteran of what information or evidence is needed 
in order to substantiate the claim, and it must assist the 
Veteran by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to a February 2010 readjudication of the Veteran's claims, 
letters dated in March 2002, May 2004, March 2005, April 2009, 
and August 2009 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 
(Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter followed 
by a re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claims, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 
(Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 
556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in this 
case.  The Veteran's service treatment records, VA medical 
treatment records, and identified private medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, the Veteran was provided with five VA 
examinations with regard to her knee disorders.  The Veteran 
indicated that she found the August 2005 VA examination to be 
inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  However, the Board finds that all of the 
VA examinations provided in this case were adequate, to include 
the August 2005 VA examination, as they provide sufficient detail 
to determine the severity of and rate the Veteran's knee 
disorders during the time period on appeal, and to issue a fully 
informed decision on the Veteran's claims.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion regarding the issue on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).

Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will be 
expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

With regard to the Veteran's claims for entitlement to increased 
ratings for right and left knee disorders, the present level of 
disability is of primary concern.  Staged ratings are, however, 
appropriate when the factual findings show distinct time periods 
in which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In an October 1999 rating decision, the RO granted service 
connection for right and left knee disorders and assigned each an 
initial evaluation of 10 percent, effective July 6, 1999, under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  In January 2002, 
the Veteran filed the present claim seeking increased ratings for 
her service-connected knee disorders.  By a May 2002 rating 
decision, the RO denied the Veteran's claims.  In March 2003, the 
Veteran filed a notice of disagreement, and in June 2003, she 
perfected her claims.  In March 2005, the Board remanded the 
Veteran's claims for further development.  By a May 2006 
decision, the Board denied the Veteran's claims for entitlement 
to increased ratings for right and left knee disorders.  
Subsequently, the Veteran appealed the Board's decision to the 
Court.  By way of an August 2008 Memorandum Decision and 
September 2008 Order of Judgment, the Court vacated and remanded 
the Board's May 2006 decision with regard to the issues of 
entitlement to increased evaluations for right and left knee 
disorders only.  In February 2009, the Board remanded the 
Veteran's claims for additional development.  As the additional 
development has been completed, the case has been returned to the 
Board.

The Veteran's right and left knee disorders are assigned 10 
percent evaluations under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5260.  In the selection of diagnostic code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition on 
the basis of which the rating is determined.  With injuries and 
diseases, preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2009).  The hyphenated diagnostic code in this 
case indicates that traumatic arthritis, under Diagnostic Code 
5010, was the service-connected disorder, and limitation of leg 
flexion, under Diagnostic Code 5260, was a residual condition.

VA treatment records from July 2001 through January 2003 reveal 
complaints of and treatment for right and left knee disorders.  
In November 2001, the Veteran complained of knee pain, noting 
that her knees hurt mostly in the night with no stiffness in the 
morning.  The diagnosis was bilateral knee pain.  November 2001 
x-rays of the knees were normal.  In July 2002, the Veteran 
complained of knee pain, which she rated as a 5 on a 1 to 10 
scale.  Another July 2002 treatment record reflects that the 
Veteran reported knee pain which affected her ability to walk 
more than 20 minutes.  She denied a history of falls.  Physical 
examination revealed good motor strength, and a sensory 
examination was normal.  There was no joint edema, swelling, or 
redness.  There was limited range of motion on extension in the 
left knee with a normal straight leg raising test, bilaterally.  
An Appley test was mildly positive for left knee meniscal injury, 
but was not consistent.  The diagnosis was traumatic arthritis of 
both knees.  In November 2002, the Veteran reported constant knee 
pain which she described as sharp, dull, throbbing, stabbing, 
burning, excruciating, shocking, and radiating.  She rated the 
pain as a 4 on a 1 to 10 scale, and indicated that it was made 
worse by walking, standing, sitting, bending, and exercise.  The 
treatment record notes that the Veteran's pain, to include her 
back pain, impacted her daily life, functions, sleep, 
relationships, emotions, and concentration.  Another November 
2002 treatment record reveals that the Veteran reported pain on 
flexion and external rotation of the knees, as well as tenderness 
over both condyles, bilaterally.  The diagnosis was likely 
osteoarthritis of both knees.  A January 2003 treatment record 
reflects a diagnosis of traumatic arthritis of both knees.

Private medical treatment records from November 2002 through 
January 2003 reveal that the Veteran underwent physical therapy 
for bilateral knee pain.  An initial assessment indicates that 
the Veteran was independent with activities of daily living, and 
that she ambulated without the use of an assistive device.  On 
examination, there was tenderness on the medial aspect of both 
knees.  The Veteran rated her pain as a 4 on a 1 to 10 scale, and 
described the pain as a burning, dull pain which was worse at 
night and late in the evening.  A January 2003 functional level 
progress report indicates that knee flexion and extension were 
the same after therapy, at 90 percent.

A March 2003 private medical treatment record notes the Veteran's 
complaints of bilateral knee pain with weakness, stiffness, 
swelling, instability, locking, fatigue, lack of endurance, and 
dislocation.  The Veteran indicated that she never required an 
emergency room visit or orthopedic evaluation for dislocation 
reduction.  She reported extreme pain with standing for long 
periods of time and noted flare-ups on a monthly basis triggered 
by long periods of standing, sitting, driving, bumping, or 
squatting.  She complained that her knees affected her daily 
function in that she was unable to focus and stand or sit for 
long periods of time.  She stated that her knee disabilities, 
along with her back disorder, caused her long periods of 
unemployment and inability to focus on caring for her family.  

Physical examination revealed both lower extremities to be 
symmetrical with no signs of abnormal weight bearing.  The 
Veteran reported that she used a cane to ambulate, but the 
physician noted that she did not walk in or out of the office 
with the cane.  Her posture and gait were normal.  Appearance of 
the knees was normal with no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or weakness.  
Range of motion of the right knee revealed flexion to 90 degrees 
with pain at 55 degrees and extension to 0 degrees with pain at 
20 degrees.  Range of motion of the left knee showed flexion to 
90 degrees with pain at 45 degrees but no ankylosis and extension 
to 0 degrees with pain at 12 degrees.  Drawer and McMurray's 
tests were negative in both knees.  There were no constitutional 
sings of arthritis.  Neurologic examination of the lower 
extremities showed normal motor and sensory function.  Both 
patellar and knee-jerk reflexes were increased symmetrically and 
bilaterally.  X-rays of the right and left knee were both normal.  
The diagnosis was patellofemoral syndrome of the right and left 
knee.  The physician stated that the Veteran's knee disorders 
affected her daily activities and usual occupation in that she 
worked as a retail sales person which required her to stand for 
long periods of time, and that standing aggravated all of her 
symptoms.  

VA treatment records from March 2003 through November 2003 reveal 
continued treatment for bilateral knee disabilities.  In March 
2003, the Veteran complained of bilateral knee pain, noting that 
climbing stairs bothered her, and that she could not put pressure 
on her knees.  She indicated that rest and medication eased her 
pain, and that her knees were not stiff in the morning.  March 
2003 bilateral knee x-rays were normal.  The diagnosis was 
chronic bilateral knee pain with normal x-rays.  A July 2003 
treatment record reflects a diagnosis of traumatic arthritis of 
both knees.  A July 2003 magnetic resonance imaging scan (MRI) of 
the right knee revealed minimal joint effusion, but was otherwise 
normal.  A July 2003 MRI of the left knee was normal.  In 
September 2003, the Veteran complained of knee pain, with the 
right worse than the left.  Physical examination showed swelling 
in the infrapatellar area with tenderness from the medial to the 
patella along the level of the patella.  There was also 
tenderness in the area of the infrapatellar bursa with swelling.  
There was no crepitus on the right, but there was mild crepitus 
on the left.  The physician attempted to aspirate the swollen 
areas, but no fluid could be obtained.  The physician concluded 
that the swelling could be bursitis, tendinitis, or possibly just 
a patellofemoral problem.  November 2003 x-rays of the knees were 
normal.

In November 2003, the Veteran underwent a VA joints examination.  
She complained of bilateral knee pain ranging from 2 to 10 on a 1 
to 10 scale.  She described the pain as constant and dull, 
flaring to sharp and throbbing.  She noted that flare-ups of pain 
occurred approximately once per week, and that when her pain 
flared to 10, she was usually on bed rest.  She denied any 
precipitating factors for her knee pain flares, and reported that 
she was using over the counter medication to treat her knee pain.  
She denied using any assistive devices at that time except for a 
cane on occasion, but noted that her request for a right knee 
brace was pending.  She reported that standing for over 30 
minutes caused increased achiness in her knee joints and that she 
had occasional sleep disturbance due to knee pain.  The Veteran's 
husband reported sexual dysfunction due to the Veteran's chronic 
pain.

Physical examination of the bilateral knees was negative for any 
joint deformity or deviation.  There was no inflammation or 
effusion, but there was point tenderness with light to medium 
palpation of the medial aspect of the patellae, bilaterally.  The 
joints were negative for laxity, bilaterally.  An anterior-
posterior drawer test and valgus/varus stress test were within 
normal limits.  Range of motion of the right knee showed flexion 
to 110 degrees with pain and extension to 0 degrees.  Range of 
motion of the left knee revealed flexion to 120 degrees with pain 
and extension to 0 degrees.  The diagnosis was chronic bilateral 
knee strain.  The examiner stated that the Veteran's pain caused 
mild to moderate functional impairment.

Private medical treatment records from December 2003 reflect 
complaints of and treatment for bilateral knee pain.  The Veteran 
reported that activities including standing, bending, twisting, 
and lifting increased her pain, and that she was not able to get 
in a position that relieved her symptoms.  She described the pain 
as sharp, stabbing, dull, throbbing, shooting, aching, and sore.

In a January 2005 treatment letter, I.R., M.D. reported that the 
Veteran was being treated for traumatic arthritis of her knees, 
and that she was currently unemployable due to the severity and 
continued worsening of her lower back and bilateral knee 
disabilities.  Dr. I.R. also stated that those disabilities 
limited her ability to perform her daily activities.  In a March 
2005 letter, Dr. I.R. stated that the Veteran's right and left 
knee disorders caused chronic subluxation and lateral instability 
with little relief from medication.

The Veteran's husband has submitted several statements in support 
of the Veteran's claims.  In November 2003, he stated that the 
Veteran has continued to experience severe debilitating pain and 
illness with her knees, and that her knees occasionally slipped 
out of joint due to severe subluxation.  In April 2005, he 
reported that the Veteran's knees always hurt, sometimes all 
night, and that she hardly ever slept.

In August 2005, the Veteran underwent another VA joints 
examination.  She complained of bilateral knee pain which she 
rated as between a 6 and 10 on a 1 to 10 scale, every day.  She 
also reported weakness, stiffness, swelling, redness, and heat.  
She noted that her knees swelled if she stood for too long and 
occasionally at night.  She indicated that she had to be careful 
while walking because it sometimes felt as if her knees slipped 
out of place, although she denied any falls.  The Veteran 
reported that her knees sometimes locked and caused fatigability 
and lack of endurance.  She stated that she got 3 to 4 flare-ups 
of pain every day which lasted from 1 to 2 hours, and that her 
pain sometimes caused her to wake up at night.  She noted that 
her flare-ups caused severe limitation of motion and functional 
impairment, and that when they occurred, she could hardly move.  
She denied the use of braces, corrective shoes, or crutches, but 
stated that she used a cane when going long distances.  The 
Veteran reported that she did not work and that she has not 
worked since 1998.  She indicated that she could not stand for 
long periods of time, and that moving around was painful.

Physical examination revealed the Veteran to be in a wheelchair.  
She noted that she could walk, but that she preferred to use a 
wheelchair on that day.  She walked with a slow but normal gait 
with no evidence of a limp.  She had no functional limitations on 
standing.  There was no evidence of abnormal weightbearing.  The 
Veteran jumped with pain when the examiner tried to touch her 
knee joints, although there was no swelling, deformity, 
instability, weakness, edema, effusion, redness, heat, or 
abnormal movements.  The examiner reported that range of motion 
studies could not be conducted because the Veteran complained of 
pain just by trying to move her legs.  The examiner stated that 
flexion was limited to about 90 degrees with pain starting much 
before that, and extension seemed to be within normal limits.  
There was no ankylosis, and except for pain, there was no 
objective evidence on examination.  The examiner noted that 
repetitive use was not attempted because the Veteran had extreme 
pain just by touching.  Therefore, the examiner concluded that an 
opinion regarding the effect of repetitive use on the knees could 
not be provided without resorting to mere speculation.  The 
diagnosis was patellofemoral syndrome of the bilateral knees with 
limitation in function due to moderate to severe pain.  The 
examiner noted that the Veteran "was not making much of an 
effort secondary to her pain."  X-rays of the knees revealed 
mild medial joint space narrowing, bilaterally, and mild 
degenerative changes of the femur in the patellofemoral space.  
In an addendum, the examiner reported that an opinion could not 
be provided with regard to weakness, fatigability, or 
incoordination because the Veteran would not let the examiner 
touch her knees due to pain.  The examiner also stated that an 
opinion about the impact of the Veteran's knee disabilities on 
her ability to work could also not be provided because "the 
knees just have patellofemoral syndrome which, by itself, does 
not cause such severe pain that the veteran should not be able to 
walk or should not be able [to] work at all."  The examiner 
concluded that "the veteran's pain is out of proportion to her 
diagnosis."

In a December 2005 statement, Dr. I.R. reported that the Veteran 
was severely unemployable and totally and permanently disabled 
due to her progressively worsening and chronic debilitating 
service related injuries.

VA treatment records from January 2006 through July 2009 reveal 
diagnoses of degenerative joint disease.  March 2009 x-rays of 
the right and left knees revealed mild degenerative joint disease 
in the tibiotalar joints in both knees with mild narrowing of the 
medial compartments.

In May 2009, the Veteran underwent another VA joints examination.  
The Veteran complained of constant aching pain characterized by 
burning under the knee cap on the right side and popping with a 
feeling of giving way fairly frequently on the left side.  She 
also reported instability, pain, stiffness, incoordination, 
decreased speed of joint motion, warmth and tenderness, one 
occasion of effusion, and severe weekly flare-ups which lasted 
for several hours.  She denied deformity, weakness, episodes of 
dislocation or subluxation, and locking episodes.  She reported 
that there were no precipitating factors, and that medication 
helped her symptoms.  The Veteran complained that she could not 
do anything, that her mobility was impaired, and that she could 
not move to adjust herself when lying down until the pain went 
away.  The examiner noted that there were no constitutional 
symptoms of arthritis and no incapacitating episodes of 
arthritis.  The Veteran was able to stand for 15 to 30 minutes, 
and was able to walk 1/4 miles.  She used a self-prescribed cane 
intermittently but frequently due to pain.  She presented for 
examination in a hospital wheelchair due to pain.

Physical examination revealed the Veteran's gait to be antalgic.  
There was no other evidence of abnormal weight bearing, no loss 
of bone or part of a bone, and no inflammatory arthritis.  
Examination of the right knee revealed crepitus, tenderness, and 
pain at rest.  There was no grinding, no instability, and there 
were no clicks or snaps.  There was patellar abnormality, as 
there was tenderness and apprehension sign with patellar 
movement.  There was also meniscus abnormality, but the examiner 
was unable to test due to the Veteran's pain level and inability 
to sufficiently flex the knee.  There was joint line tenderness 
throughout the knee joint, more prominent medially.  There was no 
locking, effusion, dislocation, or evidence of meniscus tear.  
There were no abnormal tendons or bursae, but there was pain with 
any motion or with light touch to the joint line.  Examination of 
the left knee showed crepitus, tenderness, pain at rest, and 
guarding of movement.  There was crepitation, but there was no 
grinding, instability, clicks, or snaps.  There was subpatellar 
tenderness, but no meniscus abnormality or abnormal tendons or 
bursae.  Range of motion of the right knee revealed flexion to 65 
degrees and extension to 0 degrees.  Range of motion of the left 
knee showed flexion to 65 degrees and extension to 0 degrees.  
There was objective evidence of pain following repetitive motion 
in the right knee, as right knee flexion was limited from 0 to 55 
degrees after repetitive motion.  There was no joint ankylosis.  
The Veteran stated that she was not employed and had not been 
employed for the prior 10 to 20 years due to knee pain.  

The diagnoses were patellofemoral syndrome, bilaterally, and 
osteoarthritis of the knees, bilaterally.  The examiner noted 
that the Veteran's knee symptoms had significant effects on her 
usual occupation including decreased mobility, problems with 
lifting and carrying, decreased strength in the lower 
extremities, and pain.  Her knee symptoms also affected her usual 
daily activities, and produced a mild effect on exercise, 
recreation, dressing, and toileting; a moderate effect on chores, 
shopping, traveling, and driving; and prevented sports.  There 
was no effect on feeding, bathing, or grooming.  She also 
indicated that her knee pain affected her sexual activity with 
her spouse.  After reviewing the Veteran's claims file, the 
examiner concluded that full-time seated work or work which 
involved the ability to sit and stand as needed is appropriate 
for the Veteran, but that it would be difficult for her to work 
full-time in a position that included prolonged standing, 
repetitive kneeling, or repetitive climbing of stairs.  The 
examiner also stated that the "subjective findings of this exam 
were far out of proportion to the objective findings, as well as 
out of proportion to the natural history of her diagnosis."  The 
examiner explained that the Veteran exhibited range of motion and 
ease of movement to 90 plus degrees of flexion when transferring 
onto and off of the examination table, which was inconsistent 
with the findings during the formal examination which showed less 
than 90 degrees of flexion and poor movement.  In addition, the 
examiner reported that the examiner's use of a wheelchair did not 
seem warranted based on examination findings or the examiner's 
clinical experience for the diagnosis.  There was good definition 
in the musculature of the legs, no sign of a wear pattern on the 
shoes, and no evidence of impairment or disuse of the lower 
extremities.  Last, the examiner noted that the dosing and 
frequency of the Veteran's pain medication was quite low compared 
with the injury severity stated by the Veteran.

In September 2009, the Veteran underwent a VA QTC examination.  
She complained of weakness, swelling, fatigability, tenderness, 
pain, and dislocation in her knees.  She indicated that she did 
not have stiffness, heat, redness, giving way, lack of endurance, 
locking, deformity, drainage, or effusion.  She reported flare-
ups as often as four times per week lasting for approximately one 
hour, which were precipitated by activity and alleviated by rest 
and medication.  She described her pain severity as a 4 on a 1 to 
10 scale.  The Veteran noted difficulty standing and walking, and 
inability to stand or sit for long periods of time.  She denied a 
history of incapacitation or hospitalization.  

Physical examination revealed the Veteran's posture to be within 
normal limits.  The Veteran used a cane for ambulation.  
Examination of the right knee showed instability, abnormal 
movement, weakness, tenderness, guarding of movement, and 
malalignment.  There were no signs of edema, effusion, redness, 
heat, deformity, or drainage.  There was no subluxation.  
Examination of the left knee revealed instability, abnormal 
movement, weakness, tenderness, and malalignment.  There was no 
evidence of edema, effusion, redness, heat, deformity, guarding 
of movement, or drainage, and there was no subluxation.  Range of 
motion of the right knee revealed flexion to 34 degrees with pain 
and extension to 0 degrees.  After repetitive motion of the right 
knee, there was flexion to 32 degrees and extension to 0 degrees.  
Range of motion of the left knee showed flexion to 30 degrees 
with pain and extension to 0 degrees with pain.  After repetitive 
motion of the left knee, there was flexion to 28 degrees and 
extension to 0 degrees.  The examiner noted that both the right 
and left knee joint functions were additionally limited by pain, 
fatigue, weakness, lack of endurance, and incoordination with 
pain as the major functional impact, as described above.  Right 
and left knee anterior and posterior cruciate ligament stability 
testing were within normal limits.  The right and left knee 
medial and lateral collateral ligament stability testing was 
abnormal with moderate instability.  X-rays of the right and left 
knees were within normal limits.  The examiner diagnosed right 
and left knee patellofemoral syndrome, and noted that objective 
factors were decreased range of motion and instability.  The 
examiner noted that the effect of the disability on the Veteran's 
daily activity is severe.

In September 2009, the Veteran underwent another VA joints 
examination.  The Veteran presented using a cane and walking of 
her own volition.  She was able to get onto and off of the 
examination table by herself.  The Veteran complained of constant 
aching pain in her knees characterized by burning under the 
kneecap on the right side with a popping and a feeling of giving 
way fairly frequently on the left side.  She reported weekly 
flare-ups that were severe and lasted several hours with no 
precipitating factors.  There were no constitutional or 
incapacitating symptoms of arthritis.  She reported that she was 
able to stand for 15 to 30 minutes and walk 1/4 miles.  She 
indicated that she used a cane intermittently, and that the cane 
was self-prescribed.

Physical examination of the left knee revealed range of motion 
with flexion to 45 degrees and extension to 0 degrees.  There was 
no evidence of tenderness around the knee or fullness behind the 
knee.  There was no joint line tenderness.  The knee was stable 
and the collateral ligaments were intact.  A shift test was 
negative.  The Veteran did not bend her knee to allow a 
McMurray's test or a drawer test to be performed.  She complained 
of pain in her knee that prevented motion.  There was no crepitus 
palpated.  Examination of the right knee showed range of motion 
with flexion to 60 degrees and extension to 0 degrees with no 
crepitus.  There was no evidence of arthritic enlargement and the 
knee was stable.  The collateral ligaments were stable and a 
shift test was negative.  The examiner was unable to perform a 
McMurray's test due to pain with flexion, but a drawer test was 
negative.  There were no changes in examination with repetitive 
motion.  The examiner noted that the "poor range of motion of 
the knee, once again, is out of keeping with the clinical exam of 
the knee.  Clinically the knee does not show evidence of 
impairment consistent with a severe decrease in range of 
motion."

Traumatic arthritis, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is rated on the basis of limitation of 
motion.  However, when the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is warranted for each 
major joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  For the purpose of rating disability from 
arthritis, the knee is considered to be a major joint.  38 C.F.R. 
§ 4.45 (2009).

The Veteran's current 10 percent evaluations are based on 
limitation of knee flexion under Diagnostic Code 5260.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees is 
noncompensable, flexion that is limited to 45 degrees warrants a 
10 percent rating, flexion that is limited to 30 degrees warrants 
a 20 percent rating, and flexion that is limited to 15 degrees 
warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  The objective medical evidence of record shows that 
the Veteran had right knee flexion limited to 110 degrees, 90 
degrees, 65 degrees, 60 degrees, and 34 degrees.  The objective 
medical evidence of record shows that the Veteran had left knee 
flexion limited to 120 degrees, 90 degrees, 65 degrees, 45 
degrees, and 30 degrees.  Accordingly, as the evidence does not 
show that the Veteran's right knee flexion was limited to 30 
degrees, an increased evaluation is not warranted for the 
Veteran's right knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  However, as the evidence reflects that the 
Veteran's left knee flexion was limited to 30 degrees, but not to 
15 degrees, a 20 percent rating, but no more, is warranted for 
the Veteran's left knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Other potentially applicable diagnostic codes have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  VA General Counsel has held that separate ratings may be 
assigned for limitation of flexion and limitation of extension 
for a disability of the same joint.  VAOPGCPREC 9-04, 69 Fed. 
Reg. 59990 (2004).  Limitation of extension warrants a 
noncompensable rating if limited to 5 degrees, a 10 percent 
rating if limited to 10 degrees, a 20 percent rating if limited 
to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 
percent rating if limited to 30 degrees, and a maximum 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2009); see also 38 C.F.R. § 4.71, Plate II (2009) 
(showing normal leg extension and flexion as between 0 degrees 
and 140 degrees).  However, separate compensable evaluations for 
limitation of extension of the leg are not warranted under 
Diagnostic Code 5261 for either the right or the left knee, as 
the medical evidence of record shows full extension of both knees 
throughout the entire appeal period on appeal.  Accordingly, 
separate evaluations are not warranted based on limitation of 
right or left knee extension.  

In addition, as the objective evidence of record does not 
demonstrate right or left knee ankylosis or impairment of the 
fibula, tibia, or femur, increased evaluations for right and left 
knee disorders are not warranted on those bases.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262 (2009).  Moreover, ratings 
in excess of 10 percent for a right knee disorder and in excess 
of 20 percent for a left knee disorder are not permitted for 
dislocation or removal of the semilunar cartilage or for genu 
recurvatum, as there is no evidence of those manifestations.  38 
C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5263 (2009).  

The Board has also considered whether a separate evaluation is 
warranted for right or left knee instability.  See VAOPGCPREC 23-
97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating is based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 
veteran has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is x-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59).  Although there is 
substantial evidence that the Veteran had no instability or 
subluxation on physical examination of the knees, there are two 
reports in support of such a finding.  Specifically, in a March 
2005 statement Dr. I.R., the Veteran's treating physician, 
reported that the Veteran had chronic subluxation and lateral 
instability in her knees.  In addition, a September 2009 VA QTC 
examiner reported that there was instability, but no subluxation, 
in both knees.  Specifically, the September 2009 examiner noted 
that right and left knee medial and lateral collateral ligament 
stability testing was abnormal with moderate instability.  
Accordingly, affording the Veteran the benefit of the doubt, the 
Board concludes that separate 20 percent evaluations are 
warranted for instability of the knees under Diagnostic Code 
5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Evaluations in 
excess of 20 percent are not for application in this case, as 
there is no evidence that the Veteran's bilateral knee 
instability is severe.

The Board has also considered whether there is any additional 
functional loss not contemplated in the currently assigned 
ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in 
evaluating and rating disabilities of the joints include:  
weakness, fatigability, lack of coordination, restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.  The Board acknowledges that there is evidence that the 
Veteran reported pain which additionally limited her right and 
left knee range of motion beyond the reported objective findings.  
However, several VA examination reports have noted that the 
Veteran's complaints of pain were out of proportion to her 
clinical examination and diagnosis.  Specifically, the August 
2005 VA examiner reported that "the veteran's pain is out of 
proportion to her diagnosis."  In addition, the May 2009 VA 
examiner stated that the "subjective findings of this exam were 
far out of proportion to the objective findings, as well as out 
of proportion to the natural history of her diagnosis."  The 
September 2009 VA examiner stated that "poor range of motion of 
the knee, once again, is out of keeping with the clinical exam of 
the knee.  Clinically the knee does not show evidence of 
impairment consistent with a severe decrease in range of 
motion."  Thus, although the Veteran regularly reported extreme 
pain with motion, because there is substantial objective evidence 
that her reports of pain were out of proportion to the clinical 
findings and her diagnosis, the Board does not find her reports 
of pain to be credible.  

The Veteran also complained of right and left knee fatigability, 
weakness, locking, lack of endurance, and frequent flare-ups.  
She reported that she occasionally used a self-prescribed cane to 
assist in ambulation.  She also noted that her knee disabilities 
impacted her daily life, functions, sleep, relationships, 
emotions, and concentration.  She stated that standing aggravated 
her knee symptoms, and that she was unable to focus, stand, or 
sit for long periods of time.  She reported that climbing stairs 
bothered her, and that activities such as bending, twisting, and 
lifting worsened her symptoms.  In various statements, Dr. I.R. 
reported that the Veteran's knee disabilities limited her ability 
to perform her daily activities.  The objective evidence showed 
good strength, no redness, normal posture, no effusion, no 
drainage, no abnormal movement, no weakness, normal reflexes, no 
inflammation, no grinding, and no locking.  In addition, there 
was occasional evidence of swelling, antalgic gait on one 
occasion, point tenderness, and crepitus.  Further, while the 
September 2009 VA examiner reported that the Veteran's right and 
left knee range of motion were not additionally limited after 
repetitive motion, the September 2009 VA QTC examiner stated that 
the Veteran's right knee flexion was additionally limited to 32 
degrees with repetitive motion, and the Veteran's left knee 
flexion was additionally limited to 28 degrees with repetitive 
motion.  Thus, while repetitive use limited flexion in both 
knees, the degree of limitation is contemplated in the 10 percent 
rating evaluation for a right knee disability and the 20 percent 
evaluation for a left knee disability.  The evidence does not 
reflect functional loss beyond that contemplated in the currently 
assigned evaluations.  Accordingly, increased evaluations for 
right or left knee disorders based on these provisions are not 
warranted as the evidence of record shows no additional 
functional impairment, fatigability, incoordination, weakness, or 
pain beyond that already contemplated within the assigned 
evaluations.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. 
App. at 206.  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there 
are 'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there must be 
a comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  

The Board finds that the Veteran's right and left knee disorders 
are not so unusual or exceptional in nature as to render the 
ratings for these disorders inadequate.  The criteria by which 
the Veteran's right and left knee disorders are evaluated 
specifically contemplate the level of impairment caused by those 
disabilities.  Id.  The Veteran's right knee and left knee 
disabilities were evaluated under to 38 C.F.R. § 4.71a, for 
limitation of motion and arthritis of the knee, the criteria of 
which are found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As 
demonstrated by the evidence of record, the Veteran's right knee 
disorder is manifested by flexion to 34 degrees, 60 degrees, 65 
degrees, 90 degrees, and 110 degrees with subjective reports of 
pain; extension limited to 0 degrees with subjective reports of 
pain; and instability and subluxation.  The Veteran's left knee 
disability is manifested by flexion to 30 degrees, 45 degrees, 65 
degrees, 90 degrees, and 120 degrees with subjective reports of 
pain; extension to 0 degrees with subjective reports of pain; and 
instability and subluxation.  When comparing the Veteran's 
symptoms with the symptoms contemplated in the Rating Schedule, 
the Board finds that the schedular evaluations regarding the 
Veteran's right and left knee disorders are not inadequate.  
Ratings in excess of the currently assigned ratings are provided 
for certain manifestations of knee disorders, but the medical 
evidence reflects that those manifestations are not present in 
this case.  The criteria for a 10 percent rating for the 
Veteran's right knee patellofemoral syndrome and a 20 percent 
rating for the Veteran's left knee patellofemoral syndrome, along 
with separate 20 percent evaluations for each knee based on 
instability and subluxation more than reasonably describe the 
Veteran's disability level and symptomatology and, therefore, the 
currently assigned schedular evaluations are adequate and no 
referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, and 5261.

After review of the evidence of record, there is no evidence of 
record that would warrant a rating in excess of those assigned at 
any time during the period pertinent to this appeal.  38 U.S.C.A. 
5110 (West 2002); see also Hart, 21 Vet. App. 505.  While there 
have been day-to-day fluctuations in the manifestations of the 
Veteran's service-connected right and left knee disorders, the 
evidence shows no distinct periods of time since service 
connection became effective, during which the Veteran's right or 
left knee disorder has varied to such an extent that a rating 
greater or less than those assigned would be warranted.  Cf. 38 
C.F.R. § 3.344 (2009) (VA will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations).

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
does not show findings that meet the criteria for increased 
ratings in excess of those assigned herein, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a claim for entitlement to a total disability rating 
based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record.  
In this case, the Veteran was denied entitlement to TDIU by a 
January 2010 rating decision, and she has not perfected an appeal 
thereof.  Therefore, the issue is not before the Board at this 
time. 


ORDER

An increased evaluation greater than 10 percent for right knee 
patellofemoral syndrome is denied.

An increased evaluation of 20 percent, but no more, for left knee 
patellofemoral syndrome is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

A separate 20 percent rating for right knee instability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A separate 20 percent rating for left knee instability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


